DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Objection/s to the Specification
The title of the invention, “WAVELENGTH CONVERSION MODULE AND PROJECTOR,” is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 7, 11, 12, 15, and 17 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Mukouyama (US 20120188518 A1)
Regarding claims 1 and 11, Mukouyama teaches a projector (Fig. 3-14), comprising a light source (51), a wavelength conversion module (10, 20), a light valve (62, 81-83), and a projection lens (90), wherein the light source (51) is configured to provide an excitation beam; the wavelength conversion module (10, 20) comprises a heat dissipation structure (11, 21) and at least one wavelength conversion layer (12, 22), wherein the heat dissipation structure (11, 21) has a reflection surface (12a/b) and a heat dissipation surface opposite to each other, the at least one wavelength conversion layer (12, 22) is disposed on the reflection surface (12a/b) and located on a transmission path of the excitation beam, the at least one wavelength conversion layer (12, 22) is configured to convert a wavelength of the excitation beam to form a converted beam, and the heat dissipation structure (11, 21) is configured to perform heat dissipation on the at least one wavelength conversion layer (12, 22) through the heat dissipation surface; the light 
Regarding claims 2 and 12, Mukouyama further teaches the at least one wavelength conversion layer (12, 22) comprises a first wavelength conversion layer (12R/G/B) and a second wavelength conversion layer (12G/B/R), and the first wavelength conversion layer (12R/G/B) and the second wavelength conversion layer (12G/B/R) are respectively disposed in different regions on the reflection surface (12a/b), and respectively convert the excitation beam into a first converted beam and a second converted beam, wherein a wavelength of the first converted beam is different from a wavelength of the second converted beam ([0053]).
Regarding claims 5 and 15, Mukouyama further teaches the wavelength conversion module (10, 20) comprises at least one lens (54), wherein the at least one lens (54) is located on the transmission path of the excitation beam, the excitation beam is configured to reach the at least one wavelength conversion layer (12, 22) after passing through the at least one lens (54), and the excitation beam is converted into the converted beam and reflected by the reflection surface (12a/b), and then passes through the at least one lens (54).
Regarding claims 7 and 17, Mukouyama further teaches the heat dissipation structure (11, 21) comprises a heat conduction base and a heat dissipation fin group, the reflection surface (12a/b) is formed on one side of the heat conduction base, and the heat dissipation fin group is connected to another side of the heat conduction base (Fig. 3-8, 11-12B).

Claims 1, 3, 4, 11, 13, and 14 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Takahashi (US 20190265583 A1).

Regarding claim 3 and 13, Takahashi further teaches the heat dissipation structure (31) has a groove (35) on the reflection surface (Fig. 5A-6, 7B; [0056], [0057], [0071]), and the at least one wavelength conversion layer (32) is disposed in the groove (35).
Regarding claims 4 and 14, Takahashi further teaches the groove (35 of Takahashi) comprises a concave arc surface, and the at least one wavelength conversion layer (32 of Takahashi) is disposed on the concave arc surface (Fig. 5D, 6 and 7B of Takahashi).

Claims 1, 8, 11, and 18 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Otani (US 20190158791 A1).

Regarding claims 8 and 18, Otani further teaches the heat dissipation structure (110) comprises a base and at least one heat pipe, the reflection surface (52) is formed on one side of the base, and the heat pipe is connected to the base and overlaps the at least one wavelength conversion layer (51) in a normal direction of the reflection surface ([0038]).

Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mukouyama in view of Takahashi.
Regarding claim 3 and 13, Mukouyama does not explicitly teach the heat dissipation structure (11, 21) has a groove on the reflection surface (12a/b), and the at least one wavelength conversion layer (12, 22) is disposed in the groove.
Takahashi teaches the heat dissipation structure (31) has a groove (35) on the reflection surface (Fig. 5A-6, 7B; [0056], [0057], [0071]), and the at least one wavelength conversion layer (32) is disposed in the groove (35).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Mukouyama with Takahashi; because it allows eliminating the light tunnel and reduce the size of the device.
.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mukouyama.
Regarding claims 6 and 16, Mukouyama does not explicitly teach an area of the reflection surface (12a/b) is 1.33 times an area of the at least one wavelength conversion layer (12, 22).
	Lacking criticality to the functioning of the invention, it would have been obvious to a person of ordinary skills in the art at the time of the invention that an area of the reflection surface is 1.33 times an area of the at least one wavelength conversion layer.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mukouyama in view of Otani.
Regarding claims 8 and 18, Mukouyama does not explicitly teach the heat dissipation structure (11, 21) comprises a base and at least one heat pipe, the reflection surface (12a/b) is formed on one side of the base, and the heat pipe is connected to the base and overlaps the at least one wavelength conversion layer (12, 22) in a normal direction of the reflection surface (12a/b).
Otani teaches the heat dissipation structure (110) comprises a base and at least one heat pipe, the reflection surface (52) is formed on one side of the base, and the heat pipe is connected 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Mukouyama with Otani; because it improves cooling of the light emitter.

Claims 9, 10, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mukouyama in view of Nakao (US 20190277486 A1).
Regarding claims 9 and 19, Mukouyama does not teach the heat dissipation structure (11, 21) comprises a thermosiphon device and a heat dissipation fin group, the reflection surface (12a/b) is formed on one side of the thermosiphon device, the heat dissipation fin group is connected to the thermosiphon device, the thermosiphon device is configured to contain a working liquid, and a liquid level of the working liquid and the heat dissipation fin group are located above the at least one wavelength conversion layer (12, 22) in a direction of gravity.
Nakao teaches the heat dissipation structure comprises a thermosiphon device (2) and a heat dissipation fin group (13, 33), the reflection surface (5/6) is formed on one side of the thermosiphon device (2), the heat dissipation fin group is connected to the thermosiphon device (2), the thermosiphon device (2) is configured to contain a working liquid (4), and a liquid level of the working liquid and the heat dissipation fin group are located above the at least one wavelength conversion layer (12, 22) in a direction of gravity (Fig. 5 and 6).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Mukouyama with Nakao; because it improves cooling of the light emitter.
Regarding claims 10 and 20, Mukouyama does note teach the heat dissipation structure (11, 21) comprises a vapor chamber and a heat dissipation fin group, the reflection surface 
Nakao teaches the heat dissipation structure (11, 21) comprises a vapor chamber (2) and a heat dissipation fin group (13, 33), the reflection surface (5/6) is formed on one side of the vapor chamber (2), and the heat dissipation fin group (13, 33) is connected to another side of the vapor chamber (2).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Mukouyama with Nakao; because it improves cooling of the light emitter.

Conclusion
The prior art references cited in PTO-892 are made of record and considered pertinent to applicant's disclosure.
Patent documents US 20200096851 A1, US 20190129287 A1, US 20190086778 A1, US 20190086778 A1, US 20180356715 A1, US 20170003580 A1, US 20150226389 A1, US 9644803 B2, US 20150204517 A1, US 20110199580 A1, US 9341343 B2, and US 20100328617 A1 disclose wavelength conversion device having a heatsink attached to the reflective substrate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882